Case: 2:13-cr-00068-MHW-KAJ Doc #: 123 Filed: 06/23/20 Page: 1 of 4 PAGEID #: 582




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DARNELL HARRIS,
                                              CASE NO. 2:20-CV-3158
       Petitioner,                            CRIM. NO. 2:13-CR-00068
                                              JUDGE MICHAEL H. WATSON
       v.                                     Magistrate Judge Kimberly A. Jolson

UNITED STATES OF AMERICA,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a federal prisoner, has filed a Second Motion to Vacate under 28 U.S.C. § 2255.

(Doc. 122). This matter is before the Court on to its own motion to consider the sufficiency of the

petition pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings. For the reasons

that follow, it is RECOMMENDED that the motion to vacate (Doc. 122) be TRANSFERRED

to the United States Court of Appeals for the Sixth Circuit as successive.

                                       I.     BACKGROUND

       On September 9, 2013, pursuant to the terms of his Plea Agreement, Petitioner pleaded

guilty to committing a Hobbs Act robbery, a violation of 18 U.S.C. § 1951; and brandishing a

firearm during a crime of violence, a violation of 18 U.S.C. § 924(c). (Docs. 43, 45). On December

18, 2013, the District Court imposed 171 months of imprisonment, plus five years of supervised

release. (Docs. 55, 66). Petitioner appealed, and the Sixth Circuit affirmed. (Doc. 81). Petitioner

sought relief from the United States Supreme Court, but his petition for a writ of certiorari was

denied. (Doc. 84). Petitioner returned to this Court, filing his first federal habeas corpus petition

under 28 U.S.C. § 2255, asserting that his conviction under § 924(c) violated Johnson v. United

States, — U.S. —, 135 S.Ct. 2551 (2015). (Doc. 91). On October 19, 2016, the Court issued an
Case: 2:13-cr-00068-MHW-KAJ Doc #: 123 Filed: 06/23/20 Page: 2 of 4 PAGEID #: 583




Opinion and Order dismissing that action. (Doc. 488). On September 7, 2017, the Sixth Circuit

denied Petitioner’s application for a certificate of appealability. (Doc. 119).

         On June 22, 2020, through counsel, Petitioner filed this Second Motion to Vacate under

28 U.S.C. § 2255. (Doc. 122). He now asserts that his conviction under § 924(c) violates the

United States Supreme Court’s decision in United States v. Davis, — U.S. —, 139 S.Ct. 2319

(2019) (invalidating the “residual clause” of § 924(c)(3)(B) as constitutionally invalid). However,

as discussed, this is not Petitioner’s first federal habeas corpus petition.

   II.      SUCCESSIVE PETITIONS

         Before a successive motion to vacate under 28 U.S.C. § 2255 can be filed in a district court,

the applicant must move in the appropriate circuit court of appeals for an order authorizing the

district court to consider the application. 28 U.S.C. §§ 2244(b)(3)(A), 2255(h). When a district

court determines that a motion to vacate constitutes a successive motion, that court lacks

jurisdiction to entertain the motion unless the court of appeals has authorized the filing. In re

Smith, 690 F.3d 809 (6th Cir. 2012). Absent that approval, a district court in the Sixth Circuit must

transfer the motion to vacate to the United States Court of Appeals for the Sixth Circuit. In re

Sims, 111 F.3d 45, 47 (6th Cir. 1997).

         Because Petitioner filed a prior motion under 28 U.S.C. § 2255, his present motion

constitutes a successive motion to vacate within the meaning of 28 U.S.C. §§ 2244(b)(3)(A),

2255(h). This Court must therefore transfer the matter to the Sixth Circuit for authorization to

consider it. See In re Franklin, 950 F.3d 909 (6th Cir. 2020).




                                                   2
Case: 2:13-cr-00068-MHW-KAJ Doc #: 123 Filed: 06/23/20 Page: 3 of 4 PAGEID #: 584




   III.      DISPOSITION

          Accordingly, it is RECOMMENDED that Petitioner’s Second Motion to Vacate under 28

U.S.C. § 2255 (Doc. 122) be TRANSFERRED to the United States Court of Appeals for the Sixth

Circuit as successive.

                                       Procedure on Objections

          If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

          The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

          The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.

          IT IS SO ORDERED.




                                                    3
Case: 2:13-cr-00068-MHW-KAJ Doc #: 123 Filed: 06/23/20 Page: 4 of 4 PAGEID #: 585




Date: June 23, 2020                        /s/ Kimberly A. Jolson
                                           KIMBERLY A. JOLSON
                                           UNITED STATES MAGISTRATE JUDGE




                                       4
